Opinion issued March 31, 2011
 

 
 
 
 
 
In The
Court
of Appeals
For The
First
District of Texas
 


















 

NO. 01-10-01136-CR
NO. 01-10-01137-CR    
____________
 




PETE GARCIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1262986 and 1262987
 
 

MEMORANDUM OPINION




          In appellate cause number 01-10-01136-CR,
appellant, Pete Garcia, pleaded guilty to the offense of felon in possession of
a firearm.  In appellate cause number 01-10-01137-CR, appellant pleaded guilty
to the offense of possession of a controlled substance.  In accordance with the
terms of appellant’s plea bargain agreement with the State in each cause number,
the trial court sentenced appellant to seven years’ confinement in each cause,
with the sentences to run concurrently.  Appellant filed a pro se notice of
appeal in each cause number.  We dismiss the appeals.
In each cause number, the trial court
entered a certification of the defendant’s right to appeal in which the court
certified that this is a plea bargain case and that the defendant has no right
of appeal. See Tex. R. App. P.
25.2(a)(2). Both of the trial court’s certifications are included in the record
on appeal. See Tex. R. App. P.
25.2(d). The record supports the trial court’s certification in each cause. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals
in cause numbers 01-10-01136-CR and 01-10-01137-CR.  We dismiss any outstanding
motions as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Brown.
 
Do not publish.  Tex. R. App. P. 47.2(b).